 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   ALVIN JONES,                  ) NO. CV 18-6723-CJC(E)
                                   )
12                   Petitioner,   )
                                   )
13        v.                       )          JUDGMENT
                                   )
14   SCOTT KERNAN, Secretary       )
     California Department of      )
15   Corrections and               )
     Rehabilitation,               )
16                                 )
                     Respondent.   )
17   ______________________________)

18        Pursuant to the Order Accepting Findings, Conclusions and

19   Recommendations of United States Magistrate Judge,

20

21        IT IS ADJUDGED that the Petition is denied and dismissed without

22   prejudice.

23

24             DATED: January 7, 2019.

25

26                                _______________________________
                                         CORMAC J. CARNEY
27                                  UNITED STATES DISTRICT JUDGE

28
